 

Shareholders Agreement

 

This Shareholders Agreement (the “Agreement”) is made and entered into as of
April 21, 2016, by and among DSIT Solutions Ltd., an Israeli limited liability
company (the “Company”) and the Shareholders of the Company whose names and
addresses are listed on Exhibit I attached hereto (each, a “Shareholder” and
collectively, the “Shareholders”). The Company and the Shareholders are referred
to collectively herein as the “Parties” and separately as a “Party”.

 

WHEREAS, the Shareholders hold in the aggregate all of the issued and
outstanding capital share of the Company; and     WHEREAS, the Shareholders
desire to set forth in writing certain agreements as hereinafter described
regarding their shareholdings of the Company, and relating to the rights and
obligations of the Shareholders;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the Parties agree as follows:

 

  1. Interpretation; Definitions.               1.1. The Recitals and Exhibits
hereto constitute an integral part hereof.               1.2. The headings of
the sections and subsections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.              
1.3. In this Agreement, unless the context otherwise requires:                
1.3.1. “Acorn” means Acorn Energy, Inc. or a transferee of its Ordinary Shares
(which together with its Permitted Transferees) holds no less than 45% of the
issued and outstanding Ordinary Shares of the Company.                 1.3.2.
“Additional Shares” means Ordinary Shares or preferred shares of any kind of the
Company, whether now or hereafter authorized, and rights, options, or warrants
to purchase said Ordinary Shares or preferred shares, and securities of any type
whatsoever that are, or may become, convertible into said Ordinary Shares or
preferred shares; provided, however, that “Additional Shares” shall not include
(a) Ordinary Shares issued or reserved for issuance upon exercise of options
under a share option plan or any other share incentive plan approved by the
Company’s Board of Directors granted to officers, directors, employees and
consultants of the Company; (b) Ordinary Shares issued pursuant to an IPO; (c)
shares issued in connection with share splits, stock dividends and similar
events; and (d) securities designated as not being Additional Shares by
resolution of the Board of Directors.                 1.3.3. “Major Shareholder”
means a Shareholder who holds no less than 30% of the issued and outstanding
Ordinary Shares of the Company.

 

 

- 2 - 

 

      1.3.4. “Ordinary Shares” means shares of the Company’s ordinary shares,
ILS 0.01 par value per share.                 1.3.5.  “Permitted Transferee”
means: (i) in the case of a Shareholder which is an entity, transfers from a
Shareholder to any other entity which Controls, is Controlled by or is under
common Control with, such Shareholder; and (ii) in the case of transfers from a
Shareholder who is a trustee to its beneficiaries or an alternate trustee for
the same beneficiaries. For the purpose of this definition, “Control” shall
mean: the power to direct the management and policies of the entity in question,
whether through the ownership of voting securities or appointment of members to
the board of directors.                 1.3.6. “Rafael” means Rafael Advanced
Defense Systems Ltd or a transferee of its Ordinary Shares (which together with
its Permitted Transferees) holds no less than 45% of the issued and outstanding
Ordinary Shares of the Company.                 1.3.7. “Significant Individual
Shareholders” means each of Mr. Benny Sela, Mr. Michael Barth, Mr. Ran Avgar,Mr.
Yitshak Peery, Dan Ben-Dov and Meir Hahami in each case, as long as he is a
Shareholder of the Company.

 

  2. Voting.               2.1. Agreement to Vote. Each Shareholder hereby
agrees to hold all shares of the Company of any class registered in its/his name
from time to time, or with respect to which it shall from time to time hold
voting power (and any securities of the Company issued with respect to, upon
conversion of, or in exchange or substitution for such share) (hereinafter
collectively referred to as the “Shares”), subject to, and to vote the Shares at
all regular or special meetings of Shareholders (or by written consent) in
accordance with and in a manner that is consistent with, the provisions of this
Agreement.               2.2. Election of Directors. Each Shareholder agrees to
vote, or cause to be voted, all of their respective Shares in whatever manner as
shall be necessary to ensure that to the Board of Directors of the Company (the
“Board”) shall be elected and maintained to be elected of:

 

      2.2.1.  For as long as Rafael and/or its Permitted Transferees holds at
least 45% of the Company’s issued and outstanding Shares (not on a fully diluted
basis) (“Rafael Threshold”), Rafael shall be entitled to appoint, dismiss and
replace three directors. If Rafael’s holdings shall decrease below such 45% of
the Company’s issued and outstanding Shares (not on a fully diluted basis), then
it shall appoint one director for each 15% of the issued and outstanding share
capital of the Company it holds (not on a fully diluted basis).                 
2.2.2. For as long as Acorn and/or its Permitted Transferees holds at least 30%
and less than 45% of the Company’s issued and outstanding Shares (not on a fully
diluted basis) (“Acorn Threshold”), Acorn shall be entitled to appoint, dismiss
and replace two directors. If Acorn’s holdings shall decrease below such 30% of
the Company’s issued and outstanding Shares (not on a fully diluted basis), then
it shall appoint 1 director for so long as it holds at least 15% of the issued
and outstanding share capital of the Company (not on a fully diluted basis).

 



 

- 3 - 

 



      2.2.3. For as long as Acorn and/or its Permitted Transferees holds at
least 45% of the Company’s issued and outstanding Shares (not on a fully diluted
basis), and the Significant Individual Shareholders are not entitled to appoint,
dismiss and replace any directors of the Company, Acorn shall be entitled to
appoint, dismiss and replace three directors.                 2.2.4. For as long
as all Significant Individual Shareholders, hold, in aggregate, at least 6% of
the Company’s issued and outstanding Shares (not on a fully diluted basis), and
Acorn is not entitled to appoint, dismiss and replace three directors of the
Company, the Significant Individual Shareholders shall be entitled to appoint,
dismiss and replace one director as determined by the majority of the shares
held by the Significant Individual Shareholders.                 2.2.5. As long
as (i) Acorn holds at least the Acorn Threshold, Acorn shall be eligible to
appoint the Chairman of the Board, and (ii) Rafael holds at least the Rafael
Threshold, Rafael shall be eligible to appoint the Chairman of the Board. In the
event that both Acorn and Rafael are eligible to appoint the Chairman of the
Board, then Acorn or Rafael, as the case may be, shall nominate the Chairman for
a two-year period (to be replaced by the other Party’s nominee following such
two-year period). The Chairman of the Board immediately following the date
hereof shall be appointed by [Rafael][Acorn][TBD]. The Chairman of the Board
shall have no casting vote.



 



      All Shareholders agree to execute any written consents required to perform
the obligations of this Agreement, and the Company agrees at the request of any
Shareholder entitled to designate directors to call a special meeting of
Shareholders for the purpose of electing directors.             2.3. Vacancies.
Any director(s) may only be removed from office (by written notice), other than
as required by any applicable law, by the Shareholder(s) that designated such
director. In the event that a vacancy is created on the Board by the death,
disability, retirement, resignation or removal (with or without cause) of a
director or otherwise there shall exist or occur any vacancy on the Board, such
vacancy may be filled by (and only by) the Shareholders by virtue of which the
director whose office was vacated has been appointed and/or by the Shareholders
entitled to decide on such appointment in accordance with the provisions of
Section 2.2 above, and each Shareholder hereby agrees to vote or take action by
written consent, in each case, to the extent such Shareholder shall be entitled
to do so, to cause the vacancy to be filled by a designee of the group of
Shareholders which had designated or was entitled to designate the director
whose position has become vacant, or by a designee of the Board by unanimous
consent, as applicable.

 



 

- 4 - 



 

    2.4. No Liability for Election of Recommended Directors. No Shareholder, nor
any affiliate of any Shareholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Shareholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.               2.5. Specific
Performance. Each Party acknowledges and agrees that each Party hereto will be
irreparably damaged in the event any of the provisions of this Section 2 are not
performed by the Parties in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each of the Company and the
Shareholders shall be entitled to an injunction to prevent breaches of this
Section 2, and to specific enforcement of this Section 2 and its terms and
provisions in any action instituted in any court having subject matter
jurisdiction.               2.6. No Proxies. Each Shareholder covenants and
agrees that, except (i) as a result of transfers permitted by, and pursuant to
and in accordance with, this Agreement, and (ii) as otherwise provided in this
Section 2, such Shareholder will have sole voting power with respect to such
Shareholder’s Shares and will not grant any proxy with respect to such Shares,
enter into any voting trust or other voting agreement or arrangement with
respect to such Shares or grant any other rights to vote such Shares other than
the agreement to vote such Shares as set forth herein.               2.7.
Appointment by Delivery of Written Notice. Appointment of a director (including
any vacancy created) may be effected by delivery of written notice to the
Company by the Shareholder(s) entitled to appoint such director, or by the
Shareholder(s) that designated the previous incumbent of such vacancy, as
applicable. Any such act shall become effective on the date fixed in such
notice, or upon the delivery thereof to the Company, whichever is later.

 

  3. Right of First Offer. Each Major Shareholder shall have a right of first
offer with respect to any sale, transfer or other disposal (each, a “Transfer”)
of all or any Ordinary Shares by any Shareholder (the “Transferor”) other than
with respect to a Transfer to a Permitted Transferee of the Transferor and from
the Permitted Transferee back to the original Transferor or to another Permitted
Transferee of the original Transferor (collectively, “Excluded Transfers”).    
        3.1. Any Transferor proposing to Transfer all or any of its securities
of the Company (the “Offered Shares”), other than in an Excluded Transfer, shall
first provide the other Major Shareholder(s) with a written notice stating the
identity of the Transferor, the identity of the potential transferee(s) (if
known), the number of Shares proposed to be Transferred and an outline of the
terms of the proposed Transfer (the “Offer Notice”).             3.2. Each other
Major Shareholder shall be entitled to submit an offer in respect of all and not
less than all of the Offered Shares, by giving the Company and the Transferor a
notice to that effect (an “Acceptance”) within thirty days from the date of the
Offer Notice (the “Notice Period”). The Acceptance shall be in price, terms and
conditions equal to or more favorable than the price, terms and conditions as
described in the Offer Notice.

 

 

- 5 - 

 

    3.3. If a Major Shareholder provides an Acceptance notice, it shall be
required to pay for the Offered Shares by check or wire transfer to a bank
account to be designated by the Transferor, against delivery of the Offered
Shares to be purchased at a place agreed upon between the parties and at the
time of the scheduled closing therefore, which shall be no later than 45
calendar days after the Acceptances.               If the Acceptances, in the
aggregate, are in respect of all of, or more than, the Offered Shares, then the
Accepting Shareholders shall acquire the Offered Shares, on the terms
aforementioned, in proportion to their respective holdings of the Company’s
capital share as held by all Accepting Shareholders electing to purchase Offered
Shares not purchased by the other Accepting Shareholders, provided, however,
that no Accepting Shareholders shall be entitled or shall be forced to acquire
under the provisions of this Section ‎3 more than the number of Offered Shares
initially accepted by such Accepting Shareholder under the Acceptance. If as a
result of the allocation of Offered shares in accordance to this Section 3
Rafael holdings shall increase to over 50% or the Company’s issued and
outstanding share capital, Rafael shall be entitled to have any of its rights
hereunder (fully or partly) exercised by a third party. After such exercise
Rafael shall hold no more than 50% of the issued and outstanding share capital
of the Company and the third party shall hold the remaining Offered Shares
Rafael was entitled to acquire in according with this Section 3. The exercise of
Rafael’s rights by a third party shall not derogate from Rafael’s rights in
accordance with this Section 3 in future Transfers.             3.4. If no Major
Shareholder provides the Notice of Acceptance within the said 30 day period,
then the Transferor shall be entitled to Transfer all (but not less than all) of
the Offered Shares not being accepted in the Acceptance to potential
transferee(s), provided, however, that in no event shall the Transferor Transfer
any of the Offered Shares to any such potential transferee(s) on price, terms
and conditions more favorable to the transferee(s) than those stated in the
Offer Notice (it is hereby agreed that a price which shall be 20% lower or
higher than the price stated in the Offer Notice shall not be deemed to be a
price more favorable to the transferee(s) than the price stated in the Offer
Notice), and provided, further, that if the Offered Shares are not Transferred
within 120 days after the expiration of the Offer Notice, then they shall again
be subject to the provisions of this Section ‎3.             3.5. The Transferor
shall be bound, upon payment of the offer price, to Transfer to the buying Major
Shareholder the Offered Shares. If, after becoming so bound, the Transferor
defaults in Transferring the Offered Shares, the Company may receive the
purchase price therefor and the Transferor shall be deemed to have appointed any
member of the Board as the Transferor’s agent to execute a Transfer of the
Offered Shares to the buying Major Shareholder and, upon execution of such
Transfer, the Company shall hold the purchase price therefor in trust for the
Transferor. A Major Shareholder may assign its right under this Section 3 to any
of its Permitted Transferees, provided that the Permitted Transferee first
undertakes in writing (providing a copy of such undertaking to the Company) to
be bound by all the restrictions contained in this Agreement, as though it were
the Shareholder from whom the Company securities were originally Transferred.

 

 

- 6 - 

 

    3.6. Notwithstanding anything to the contrary under this Agreement, prior to
entering into an agreement or understanding to sell any Shares (and also
immediately following the initial approach or conversations regarding such
potential sale), the Transferor shall inform Rafael regarding the identity of
the proposed Transferee. Such Transfer shall be subject to Rafael prior written
consent, which shall be at Rafael sole discretion; provided that with respect
to, and only with respect to, Transferees that do not derive (and any of their
affiliates do not derive) any portion (or only a trivial portion) of their
revenue (directly or indirectly) from defense products or services, such consent
shall not be unreasonably withheld or delayed. The Rafael’s prior written
consent must be obtained by the Transferor prior to any further approach,
negotiation or agreements with such potential transferee(s), and in no event,
the Transferor shall Transfer (and the Company shall not register) any of its
Shares to any Person that was not approved by Rafael pursuant to the terms of
this paragraph.

 

  4. Reserved.           5. Rights to Participate in Future Share Issuances.    
        Subject to the terms and conditions of this Section 5 and applicable
securities laws, the Company shall not issue, sell or exchange, agree or
obligate itself to issue, sell or exchange, any Additional Shares, unless in
each case the Company shall have first offered to sell such securities to each
Major Shareholder and each of the Significant Individual Shareholders in
accordance with the provisions of this Section 5:             5.1. The Company
shall give notice (the “Issuance Notice”) to each Major Shareholder and each of
the Significant Individual Shareholders, stating (i) its bona fide intention to
offer such Additional Shares, (ii) the number of such Additional Shares to be
offered, and (iii) the price and terms, if any, upon which it proposes to offer
such Additional Shares.             5.2. By notification to the Company within
thirty days after the Issuance Notice is deemed received, each Major Shareholder
and Significant Individual Shareholder may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Issuance Notice, up to
that portion of such Additional Share which equals the proportion that the total
number of Ordinary Shares then outstanding (or issuable upon conversion of any
Shares then outstanding) and held, by such Major Shareholder or Significant
Individual Shareholder bears to the total number of shares of Ordinary Share
then outstanding (or issuable upon conversion of any Shares then outstanding).
The closing of any sale pursuant to this Section 5.2 shall occur within the
later of 60 days of the date that the Issuance Notice is given and the date of
initial sale of Additional Shares pursuant to Section 5.3.             5.3. If
all Additional Shares referred to in the Issuance Notice are not elected to be
purchased or acquired as provided in Section 5.2, the Company may, during the
120 day period following the expiration of the period provided in Section 5.2,
offer and sell the remaining unsubscribed portion of such Additional Shares to
any Person or Persons at a price not less than, and upon terms no more favorable
to the offeree than, those specified in the Issuance Notice. If the Company does
not enter into an agreement for the sale of the Additional Share within such
period the right provided hereunder shall be deemed to be revived and such
Additional Share shall not be offered unless first reoffered to the Major
Shareholders and Significant Individual Shareholders in accordance with this
Section 5.

 

 

- 7 - 

 

    5.4. A Major Shareholder may assign its right under this Section 5 to any of
its Permitted Transferees, provided that the Permitted Transferee first
undertakes in writing (providing a copy of such undertaking to the Company) to
be bound by all the restrictions contained in this Agreement, as though it were
the Shareholder from whom the Company securities were originally Transferred.

 

  6. Bring Along.             6.1. In the event that Shareholders holding 70% or
more of the Company’s issued and outstanding share capital, on a fully diluted
basis (the “Selling Shareholders”), receive a bona fide offer from a potential
buyer (that is not a Permitted Transferee) to acquire all shares of the Company
(the “Acquisition Transaction”) and (i) the Selling Shareholders wish to accept
such offer, and (ii) such Acquisition Transaction is conditioned upon the sale
of all remaining shares of the Company to such third party, then all
Shareholders of the Company shall be required to sell their shares in such
Acquisition Transaction, on the same terms as to price per share, payment terms,
escrow provisions, indemnification obligations, representations and warranties
of shareholders, confidentiality provisions and any other terms relating to
their shares or their rights and privileges as shareholders of the Company,
provided, however, that the liability of a Shareholder who did not vote in favor
of the Acquisition Transaction, with respect to representations and warranties
and the indemnification given to the purchaser(s) or acquirer(s), shall in no
event exceed the lowest liability incurred by a Shareholder who did vote in
favor of the Acquisition Transaction adjusted to reflect the respective holdings
proportion of such Shareholders; subject to the consideration payable with
respect to each share in each class or series as a result of such transaction is
allocated among the holders of share capital of the Company.             6.2.
All Shareholders shall be given written notice of the Acquisition Transaction
and the date designated for the closing thereof (the “Acquisition Transaction
Closing”). Notice of the occurrence of the Acquisition Transaction and the date
designed for the Acquisition Transaction Closing will be given at least three
(3) days in advance. Upon receipt of such notice, each Shareholder shall
surrender his, her or its certificate or certificates for all such share to the
Company at the place designated in such notice, and shall thereafter receive the
consideration payable in such Acquisition Transaction for such shareholder’s
Shares, if applicable. On the Acquisition Transaction Closing, all Shares shall
be deemed to have been sold, transferred or exchanged in connection with the
Acquisition Transaction, and all rights of the Shareholders of capital share
with respect to the capital share so sold, transferred or exchanged, will
terminate, except only the rights of the Shareholders thereof, upon surrender of
their certificate or certificates therefor, to receive the consideration payable
to such holders for their share in the Company which have been sold, transferred
or exchanged, if any. If so required by the Company, certificates surrendered
for conversion shall be endorsed or accompanied by written instrument or
instruments of transfer, in form satisfactory to the Company, duly executed by
the registered holder or by his, her or its attorney duly authorized in writing.

 

 

- 8 - 

 

    6.3. All certificates evidencing Shares which are required to be surrendered
for sale, transfer or exchange in accordance with the provisions hereof shall,
from and after the Acquisition Transaction Closing, be deemed to have been
retired and cancelled and the Shares represented thereby sold, transferred or
exchange for the consideration payable thereupon, for all purposes,
notwithstanding the failure of the Shareholder or Shareholders thereof to
surrender such certificates on or prior to such Acquisition Transaction Closing.
            6.4. Each of the Shareholders hereby agrees (a) to execute and
deliver all related documentation and take such other action in support of the
Acquisition Transaction as shall be reasonably requested by the Company or the
Selling Shareholders in order to carry out the terms and provision of this
Section 6, including without limitation executing and delivering instruments of
conveyance and transfer, and any purchase agreement, merger agreement, indemnity
agreement, escrow agreement, consent, waiver, governmental filing, share
certificates duly endorsed for transfer (free and clear of impermissible liens,
claims and encumbrances) and any similar or related documents; and (b) to
refrain from exercising any dissenters’ rights or rights of appraisal or similar
rights under applicable law at any time with respect to such Acquisition
Transaction.           7. Effect of Failure to Comply.             7.1. Any
Transfer not made in compliance with the requirements of this Agreement shall be
null and void ab initio, shall not be recorded on the books of the Company or
its transfer agent and shall not be recognized by the Company. Each Party hereto
acknowledges and agrees that any breach of this Agreement shall result in
substantial harm to the other Parties hereto for which monetary damages alone
could not adequately compensate. Therefore, the Parties hereto unconditionally
and irrevocably agree that any non-breaching Party hereto shall be entitled to
seek protective orders, injunctive relief and other remedies available at law or
in equity (including, without limitation, seeking specific performance or
rescission of purchases, sales and other transfers of Shares not made in strict
compliance with this Agreement).             7.2. If any Shareholder becomes
obligated to sell any shares under this Agreement and fail to deliver such
Shares in accordance with this Agreement, the purchaser may, at its option, in
addition to all other remedies it may have, send to such Shareholder the
purchase price for such Shares, as is herein specified and the Company shall
cancel on its books the certificate or certificates representing the Shares to
be sold.             7.3. If any Shareholder purports to sell any Shares in
contravention of the terms of this Agreement (a “Prohibited Transfer”), the
Major Shareholders and the Significant Individual Shareholders, in addition to
such remedies as may be available by law, in equity or hereunder, may require
such Shareholder to sell to the Major Shareholders and to the Significant
Individual Shareholders the number of Shares that the Major Shareholders and the
Significant Individual Shareholders would have been entitled to purchase under
this Agreement, had the Prohibited Transfer been affected pursuant to, and in
compliance with, the terms of this Agreement. In each case, the sale would be
made on the same terms, and subject to the same conditions, as would have
applied had the Shareholder not made the Prohibited Transfer, expect that the
sale (including, without limitation, the delivery of the Shares or the purchase
price, as the case may be) must be made within 90 days after the Major
Shareholder and the Significant Individual Shareholder learned of the Prohibited
Transfer, as opposed to the time frame otherwise provided herein. Such
Shareholder shall also reimburse the Major Shareholders and the Significant
Individual Shareholders for any and all fees and expenses, including legal fees
and expenses, incurred pursuant to the exercise or attempted exercise of the
Major Shareholders’ and the Significant Individual Shareholders’ rights
hereunder.

 

 

- 9 - 

 

 

  8. No Shareholder Agreement. Except as for that certain Letter Agreement among
Acorn and the Significant Individual Shareholders attached hereto as Exhibit A,
none of the Significant Individual Shareholders shall enter into any agreements
amongst themselves or with any other Shareholder of the Company, whether oral or
written, with respect to the Company, without the unanimous written prior
approval of the other Parties to this Agreement. Each Significant Individual
Shareholder agrees that any such agreement entered into without such written
prior approval, will not be valid and will be of no force or effect.         9.
Auditors. The Shareholders of the Company and the Board shall take all actions
necessary, as soon as reasonably practicable, to appoint as the independent
auditor of the Company a firm of Independent Certified Public Accountants in the
State of Israel who is affiliated with one of the “big four” U.S. accounting
firms.         10. Confidentiality and Publicity. Each of the Shareholders
acknowledges that in the course of operation of the Company it may obtain
confidential and proprietary information concerning the Company. Each of the
Shareholders receiving such information (hereinafter referred to as
“Confidential Information”) shall (i) maintain the confidentiality of such
Confidential Information, and (ii) not disclose it to any person or entity,
except to their respective directors, employees, professional advisors and such
other representatives who need to know such Confidential Information to perform
their work responsibilities. The provisions of this Section ‎10.1 shall not
apply to Confidential Information that: (a) have been known by the receiving
Shareholder prior to its disclosure to the recipient; (b) is or becomes public
knowledge other than through the receiving Shareholder’s breach of this
Agreement; (c) was obtained by the receiving Shareholder from a third party
having no obligation of confidentiality with respect to such Confidential
Information; or (d) is required to be disclosed by any applicable law or order
of any competent court or governmental authority, including any securities
exchange regulations.

 

  11. Miscellaneous.             11.1. In the event that after the date of this
Agreement, the Company enters into an agreement with any person, company,
partnership or other entity (a “Person”) to issue shares of capital share to
such Person, then, the Company shall cause such Person, as a condition precedent
to entering into such agreement, to become a Party to this Agreement by
executing an Adoption Agreement in the form attached hereto as Exhibit B
agreeing to be bound by and subject to the terms of this Agreement as a
Shareholder, or, with respect to shares issued upon exercise of options under
the Company’s or a subsidiary’s incentive option plans (whether granted prior to
or following the date hereof), by executing an agreement to be bound by the
terms of this Agreement as a Shareholder, and thereafter such Person shall be
deemed a Shareholder for all purposes under this Agreement.

 

 

- 10 - 

 

 

    11.2. Each transferee or assignee of any Shares subject to this Agreement,
including any Permitted Transferee, shall be subject to the terms and entitled
to the benefits hereof, and, as a condition precedent to the Company’s
recognizing such Transfer, each transferee or assignee shall agree in writing to
be subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement substantially in the form attached hereto as Exhibit B. Upon
the execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a Party hereto as if such transferee were the
Transferor and such Transferee’s signature appeared on the signature pages of
this Agreement and shall be deemed to be a Shareholder hereunder for all intents
and purposes. The Company shall not permit the Transfer of the Shares subject to
this Agreement on its books or issue a new certificate representing any such
Shares unless and until such Transferee shall have complied with the terms of
this Section 11.2.             11.3. The Board and the Shareholders shall take
all necessary actions to adopt and maintain an Articles of Association which
shall include all the terms and conditions of this Agreement.             11.4.
For purposes of computing any minimum shareholding required for any purposes
under this Agreement, each Shareholder and its Permitted Transferees who hold
Shares in the Company shall be entitled to aggregate their holdings in order to
be considered one Shareholder and shall be entitled to have any of their rights
set forth herein exercised by any of its Permitted Transferees.            
11.5. Any term of this Agreement may be amended and the severance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) and this Agreement may be terminated only
with the written consent of the Company and the Parties of this agreement
holding in aggregate at least 75% of the outstanding Ordinary Shares of the
Company, on an as issued basis (provided that any amendment, waiver or
termination of the rights with respect to Election of Directors by the
Significant Individual Shareholders, stipulated in Section 2.2.3 above, or the
rights to participate in future share issuances, stipulated in Section 5 above,
shall require the consent of the holders of the majority of the Shares held by
the Significant Individual Shareholders if such Significant Individual
Shareholders, in aggregate, hold at least 6% of the Company’s issued and
outstanding Shares (not on a fully diluted basis), and any amendment, waiver or
termination so consented shall be binding upon all of the Parties to this
Agreement.             11.6. This Agreement shall be governed by and construed
in accordance with the laws of the State of Israel, without giving effect to
principles of conflicts of laws that would require the application of the laws
of any other jurisdiction and the Parties hereby consent and submit to the
exclusive jurisdiction of the competent courts of Tel Aviv over all matters
relating to this Agreement. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that two
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

 

- 11 - 

 

 

    11.7. This Agreement constitutes the full and entire agreement, covenants,
promises and understandings between the Parties hereto with respect to the
subject matter hereof, and supersede any and all prior agreements,
understandings, promises and representations made by all or some of the Parties
(or by any Party to another), written or oral, concerning the subject matter
hereof and the terms applicable hereto.             11.8. All notices or other
communications provided for in this Agreement shall be in writing and shall be
given in person, by registered mail (registered air mail if mailed
internationally), by an overnight courier service which obtains a receipt to
evidence delivery, by facsimile transmission (evidenced by written confirmation
of transmission), or electronic mail, addressed as set forth below:

 

      Company

DSIT Solutions Ltd.

Rehavan Zeevi 1

Givat Shmuel

 

Fax: 03 531 3322

Attn: CEO

E-mail: sela@dsit.co.il

                Shareholders At the addresses set forth in Exhibit I.

 

      or such other address as any Party may designate to the other in
accordance with the aforesaid procedure. All notices and other communications
delivered in person, by facsimile transmission or by electronic mail shall be
deemed to have been given as of one business day after sending thereof, all
notices and other communications delivered by overnight air courier shall be
deemed to have been given as of the third business day after posting; and all
notices and other communications sent by registered mail shall be deemed given
five (5) days after posting.             11.9. If any provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable under
applicable law, then such provision shall be excluded from this Agreement and
the remainder of this Agreement shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms; provided,
however, that in such event this Agreement shall be interpreted so as to give
effect, to the greatest extent consistent with and permitted by applicable law,
to the meaning and intention of the excluded provision as determined by such
court of competent jurisdiction.

 

[Signature Page to Follow]

 

 

- 12 - 

 

IN WITNESS WHEREOF the Parties have signed this Shareholders Agreement as of the
date first hereinabove set forth.

 

COMPANY:                   DSIT Solutions Ltd.   By:     Title:        
Significant Individual Shareholders                   Benny Sela          
Michael Barth           Ran Avgar           Yitshak Peery       Acorn:          
  By:     Title:         Rafael:             By:     Title:  

 

 

- 13 - 

 

EXHIBIT A

 

CERTAIN LETTER AGREEMENT

 

 

- 14 - 

 

EXHIBIT B

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Shareholders Agreement dated as of _____ __, 2016 (the
“Agreement”), by and among DSIT Solutions Ltd. (the “Company”) and its
Shareholders, as such Agreement may be amended or amended and restated.
Capitalized terms used but not defined in this Adoption Agreement shall have the
respective meanings ascribed to such terms in the Agreement. By the execution of
this Adoption Agreement, the Holder agrees as follows.

 

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain shares
of the capital share of the Company (the “Share”) [or options, warrants or other
rights to purchase such Share (the “Options”)], and thereafter will be deemed a
“Shareholder” for all intents and purposes under the Agreement.

 

1.2 Agreement. Holder hereby (a) agrees that the Share [Options], and any other
shares of capital share or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto.

 

HOLDER:     ACCEPTED AND AGREED:

 

By:     DSIT Solutions Ltd. Name and Title of Signatory    

 

Address:     By:                   Title:  

 

Facsimile Number:      

 

Email:      

 

 

 

 

 



 